﻿
 May I start, Mr. President, by congratulating you most sincerely on your well-deserved election to the presidency of this, the forty-fourth session of the United Nations General Assembly. I am confident that, with your outstanding diplomatic skills, proved experience and undoubted leadership abilities, the Assembly will meet the challenge of its global commitments. On a personal note, we Swazis are delighted that this vitally important job is in the hands of a fellow African, with whose country we have enjoyed excellent, long-standing relations.
I wish also to register my appreciation for all that your predecessor. His Excellency Mr. Dante Caputo, managed to achieve, while so ably guiding the proceedings of last year's session.
You will be aware that this is my first opportunity to address the General assembly. No other Swazi King has had such an opportunity. I am very conscious, as I stand before you, of the 44 years of illustrious history belonging to fee United Nations. It is a history which has shown, time and again, that the Organization remains the most important multilateral institution for resolving international conflicts. I, Her Majesty the Indlovukazi, and the whole Swazi nation are proud to be identified wife such a history, and I can assure you of my determination to lend Swaziland's full support to the Organization's fundamental principles and guiding tenets. The promotion of international peace and security, through full respect for human rights and the dignity of all citizens, remains elemental to our goals and purposes. I therefore note with relief and satisfaction feat we meet against a backdrop of a relaxation in the relations between the two super-Powers. I applaud fee role played by fee United Nations, in this, and in all its efforts in multilateral diplomacy.
Wife that in mind I should like at this point to pay tribute to our Secretary-General, His Excellency Mr. Javier Perez de Cuellar. The international community without question benefits from his outstanding devotion to duty and his boundless energy. His staff too deserve our gratitude. The specialized agencies, and particularly the United Nations peace-keeping forces throughout the world, continue to earn our gratitude and appreciation foe work well done in their mission for advancing the cause of human dignity and justice.
I must express Swaziland's concern at renewed evidence of fee economic imbalance between North and South. The latest offering of the world Economic Survey of 1989 holds out very little hope to us in fee South of any improvement. As a result, Swaziland is an active member of the Southern African Development Co-ordination Conference (SADCC) and fee preferential trade area. It is our aim to counter the imbalance by encouraging our economic community in eastern and southern Africa. Swaziland is a small, landlocked Kingdom. Our economic development depends on a healthy climate of international trade relations. An active regional economic community will provide essential markets and this, in turn, will encourage our producers to diversify and thus strengthen our agro-industrial base. I would welcome endorsement of this policy by our economic partners in development.
I should like to turn my attention now to areas of conflict current in the world today.
The problems in the Middle East continue to cause concern to the people of Swaziland. We sympathize with all involved and would appeal to all parties to exercise maximum restraint. We welcome the call for an international peace conference on the Middle East. We feel that participation should be on an equal footing, with no pre-conditions.
Close to home, I should like to reassert Swaziland's unswerving commitment to the principles of non-racial democracy, non-alignment and complete respect for human dignity, justice and peaceful coexistence with all.
We hope that the South African Government, under its new leadership, will respect the views and rightful expectations of all its citizens. We are encouraged by the new initiatives and can only hope that words are backed up by action.
This time next month Namibia will have elected its first democratic Government. My country prays for a peaceful election process, free from outside pressure, whatever the outcome, we trust that the monitoring force of the United Nations Transition Assistance Group (UNTAG) will ensure that it is the will of the majority that prevails. We look forward to welcoming Namibia to next year's Assembly session.
En route to New York I paid a short visit to our neighbour Mozambique. During friendly and fruitful discussions I assured the President of my resolve to speak out clearly on his country's behalf. The continuing war affects Swaziland in many ways. The refugees fleeing the conflict are of particular concern to us, constituting at least 7 per cent of our total population. Fifty thousand refugees currently stretch our resources in land, finance and employment. While we are encouraged by the response of the international community as a whole, and of the Organization of African Unity (OAU) in particular, we feel that the time has now come for the Assembly to give full attention to supporting the process started by President Chissano and carried on by Presidents Moi and Mugabe of Kenya and Zimbabwe, respectively. Let us give real assistance to the people of Mozambique and ease the alarming pattern of emigration, which is threatening to choke the countries playing reluctant host.
Sadly, many other situations of conflict persist throughout the world. Swaziland would welcome the guidance of the Secretary-General and United Nations agencies for their future settlement. I refer to the ongoing situations in Afghanistan, Iran-Iraq, Kampuchea, the Korean peninsula, Western Sahara, New Caledonia, Cyprus, Latin America and Senegal-Mauritania. Our previous successes should spur us on to address today's problems.
Swaziland was saddened to hear of events in Beijing earlier this year. We hope and pray that peace has returned to that city and that the spirit of youthful expression has not been entirely squashed.
It is heartening to be able to share in the enthusiasm of the United Nations for environmental issues. I am impressed by the deep concern of several Member States, which are working within the United Nations system on this agenda. Swaziland is fully prepared to play its part in this vital programme of action. Issues such as deforestation and desertification have particular relevance for us. We support fully all proposals made by the Assembly for an international conference in 1992, to focus on environmental awareness.
In conclusion, I should like to express my firm opinion that the United Nations continues to be the best hope for mankind. We the people of Swaziland are proud to be associated with this august Assembly. Our own policies are dictated by the realities of our situation, and cautious wisdom has always been the Swazi watchword. The Charter of the United Nations is one with which we identify most strongly. It is my privilege, then, on behalf of all the Swazi people, to pledge our continued co-operation with the United Nations system and its specialized agencies. God bless you all. 

